972 F.2d 344
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dwight Olaf WELLS, Petitioner-Appellant,v.Warden of The AUGUSTA CORRECTIONAL CENTER, Respondent-Appelle.
No. 92-6504.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  August 3, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-469-R)
Dwight Olaf Wells, Appellant Pro Se.
Robert B. Condon, Assistant Attorney General, Richmond, Virginia, for Appellee.
E.D.Va.
Dismissed.
Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Dwight Olaf Wells seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Wells v. Warden of the Augusta Correctional Ctr., No. CA-91-469-R (E.D. Va.  Apr. 3 and 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED